In each action: Judgment affirmed, with costs to plaintiff against defendant Broadway Maintenance Corporation; no opinion.
Concur: Chief Judge Fgld and Judges Burke, Soileppi, Keating and Breitel. Judges Van Voorhis and Bergan dissent and vote to reverse and to dismiss the complaint against defendant, the Port of New York Authority, and to dismiss, as academic, the cross claim of defendant Port of New York Authority against W. J. Barney Corporation and the third-party complaint of W. J. Barney Corporation against Broadway Maintenance Corporation for the reasons stated in the dissenting opinion at the Appellate Division.